       Case 1:21-cv-00036-GLS-DJS Document 11 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,

                                                     Plaintiff,         NOTICE OF MOTION

                           -against-                                          1:21-cv-0036

ANDREW CUOMO, Governor of the                                                   (GLS/DJS)
State of New York, and MICHAEL C.
GREEN, Executive Deputy Commissioner,
New York State Division of Criminal
Justice Services, in their official capacities,

                                                  Defendants.


        PLEASE TAKE NOTICE that, upon the Complaint filed January 12, 2021, and the

accompanying Memorandum of Law in Support of the Motion To Dismiss on behalf of

defendants Andrew Cuomo and Michael C. Green, dated March 19, 2021, and upon all other

papers by and between the parties to this action, on a date and time to be determined by the

Court, on submission of the papers, will make a motion at the United States District Court,

Northern District of New York, Albany, New York, for an order and judgment pursuant to Rule

12(b)(6) and/or Rule 12(b)(1) of the Federal Rules of Civil Procedure, dismissing the Complaint

in its entirety, with prejudice, together with such other and further relief as to the Court may

deem just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 7.1 of the Local Rules of

Practice of the United States District Court for the Northern District of New York, any papers to

be submitted in opposition to the within motion must be filed with the Court and served upon

counsel for the defendants no later than twenty-one (21) days before the return date of the
      Case 1:21-cv-00036-GLS-DJS Document 11 Filed 03/19/21 Page 2 of 2




motion.

       I hereby declare, certify and affirm as true and correct under penalty of perjury, pursuant

to 28 USC §1746, that on the date below I served all papers in connection with this motion upon

those listed below via the court's CM/ECF system, pursuant to FRCP 5(b)(3) and L.R. 5.1.1.

(General Order 22 §5.2).

Dated: Albany, New York
       March 19, 2021
                                             LETITIA JAMES
                                             Attorney General of the State of New York
                                             Attorney for Defendants Andrew Cuomo and
                                                     Michael Green
                                             The Capitol
                                             Albany, New York 12224-0341
                                             By: s/ Keith J. Starlim
                                             Keith J. Starlin
                                             Assistant Attorney General, of Counsel
                                             Bar Roll No. 105187
                                             Telephone: (518) 776-2622
                                             Fax: (518) 915-7738 (Not for service of papers)
                                             Email: keith.starlin@ag.ny.gov


To:    Kathy Manley, Esq.                 (via CM/ECF)
         Attorney for Plaintiff
       26 Dinmore Road
       Selkirk, NY 12158
       (518) 635-4005 (telephone and fax)
       Mkathy1296@gmail.com
